Case 5:19-cv-00876 Document1 Filed 07/23/19 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
UNITED STATES OF AMERICA,
Petitioner,

V. CIVIL NO. SA-19-CV-876-

CURRENCY SEIZED FROM WELLS
FARGO BANK ACCOUNT 2000618203
IN THE NAME OF MILISSA LYN
PRITCHETT,

)

)

)

)

)

)

$741,121.60 IN UNITED STATES )
)

)

)

)

)

Respondent. )
VERIFIED COMPLAINT FOR FORFEITURE

Comes now Petitioner United States of America, by and through the United States Attorney

for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant
to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Fed. R. Civ. P., and respectfully states as follows:

I.
NATURE OF THIS ACTION

This action is brought by the United States of America seeking forfeiture to the United
States of the following property:

$741,121.60 in United States Currency Seized from Wells Fargo Bank
Account 2000618203 in the Name of Milissa Lyn Pritchett,

hereinafter the “Respondent Property.”

IL.
JURISDICTION AND VENUE

Under Title 28 U.S.C. § 1345, this Court has jurisdiction over an action commenced by the

United States, and under Title 28 U.S.C. § 1355(a), jurisdiction over an action for forfeiture. This

 
Case 5:19-cv-00876 Document1 Filed 07/23/19 Page 2 of 6

Court has in rem jurisdiction over the Respondent Property under Title 28 U.S.C. §§1355(b) and
1395. Venue is proper in this district pursuant to Title 28 U.S.C. § 1355(b)(1) because the acts
or omissions giving rise to the forfeiture occurred in this district, and pursuant to Title 28 U.S.C.
§§ 1355(b)(1)(B) and 1395(b) because the Respondent Property is found in this district.

Il.
STATURY BASIS FOR FORFEITURE

This is a civil forfeiture action in rem brought against the Respondent Property for violation
of Title 18 U.S.C. § 1343 and subject to forfeiture to the United States of America pursuant to
Title 18 U.S.C. § 981(a)(1)(C), which states (with emphasis added):

§ 981. Civil forfeiture
(a)(1) The following property is subject to forfeiture to the United States:
(C) Any property, real or personal, which constitutes or is derived from
proceeds traceable to . . . any offense constituting “specified unlawful activity”
(as defined in section 1956(c)(7) of this title...

{

§ 1956. Laundering of monetary instruments

(c) As used in this section—

(7) the term “specified unlawful activity” means—

(A) any act or activity constituting an offense listed in section 196/(1) of this
title ....

§ 1961. Definitions
As used in this chapter—
(1) “racketeering activity” means .. . (B) any act which is indictable under any
of the following provisions of title 18, United States Code: .. . section 1343
(relating to wire fraud) ....

 
Case 5:19-cv-00876 Document1 Filed 07/23/19 Page 3 of 6

IV.
FACTS IN SUPPORT OF VIOLATION

On May 9, 2019, Special Agent (SA) Jason Bollen, United States Secret Service (USSS),
San Antonio Field Office, received information from a Frost Bank investigator in reference to a
customer, 511 Meeting Street LLC, who had wired $742,788.90 to Wells Fargo Bank account
number 2000618203 on May 06, 2019.' That same day, SA Bollen contacted a Wells Fargo Bank
investigator and confirmed the above referenced wire transfer into account number 2000618203,
in the name of Milissa Lyn Pritchett (PRITCHETT), located in Antioch, CA. The Wells Fargo
Bank investigator advised that PRITCHETT had attempted to withdraw approximately
$200,000.00 in cash the prior day. The Wells Fargo Bank investigator also stated that
PRITCHETT is the sole owner of the account and opened it on-line on January 7, 2019, with a
beginning balance of $17.00. The Wells Fargo Bank investigator stated that most of the funds
were still in the account.

Also on May 9, 2019, SA Bollen contacted Greg Bowers (BOWERS), Vice President of
Accounting at 511 Meeting Street LLC, located in Austin, TX. BOWERS advised that his
company, a real-estate developer, fell victim to a Business Email Compromise by witing
$742,788.90 to Wells Fargo Bank account number 2000618203. Bowers advised the agent that
on April 29, 2019, Ty Wenglar, Project Manager at 511 Meeting Street LLC (and three others)
received a spoofed email from someone impersonating Gaye Gardner at

gaye.gardner@mhmasnory-associates.com (notice the spelling of masonry), a subcontractor,

 

advising 511 Meeting Street LLC of a change in payment instructions. The genuine email

 

! For jurisdiction purposes, it should be noted that all Frost Bank wire transfers occur in and out
of San Antonio, TX, while the Wells Fargo servers are located in San Francisco, CA.
3

 
Case 5:19-cv-00876 Document1 Filed 07/23/19 Page 4 of 6

address for Gaye Gardner is gaye.gardner@mhmasonry-associates.com. The email advised 511
Meeting Street LLC to wire the funds to Wells Fargo Bank account number 2000618203 in the
name of MH Masonry. BOWERS advised SA Bollen that based on this email, his company
wired the funds as directed on May 6, 2019. BOWERS stated that the fraud was discovered when
511 Meeting Street LLC received a phone call from Frost Bank on May 9, 2019, confirming the
wire transfer. Frost Bank stated that it was contacted by Wells Fargo Bank because Wells Fargo
Bank noticed that the recipient name on the wire transfer did not match the name on the recipient
account (MH Masonry vs. Millissa Lyn Pritchett). BOWERS stated that he then contacted MH
Masonry and verified that it did not send an email changing payment instructions and that Wells
Fargo Bank account number 2000618203 in the name of Milissa Lyn Pritchett had no association
to MH Masonry.

USSS applied for and received state seizure warrant 2019-W-0707 (Bexar County, Texas)
on May 9, 2019, to seize funds up to $742,788.90 in Wells Fargo Bank account number
2000618203. USSS executed the state seizure warrant on Wells Fargo Bank and received
$741,121.60 in the form of cashier’s check 0001794452 on May 14, 2019, which is the Respondent
Property in this civil complaint. On June 3, 2019, under cause number 2019-W-0707, the 226"
Judicial District, Bexar County, Texas, issued a turnover order to USSS, so the USSS could initiate
federal forfeiture proceedings against the Respondent Property.

These facts reasonably establish that the Respondent Property is property traceable to the
Wire Fraud violation, Title 18 U.S.C. § 1343, a specified unlawful activity, which makes said

property subject to civil forfeiture pursuant to Title 18 U.S.C. § 981(@)(1(C).

 
Case 5:19-cv-00876 Document1 Filed 07/23/19 Page 5 of 6

V.
PRAYER

WHEREFORE, Petitioner, United States of America, prays that due process issue to
enforce the forfeiture of the Respondent Property, that due notice pursuant to Rule G(4) be given
to all interested parties to appear and show cause why forfeiture should not be decreed,” and in
accordance with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions, Fed. R. Civ. P., that the Respondent Property be forfeited to the United States
of America, that the Property be disposed of in accordance with the law and for any such further
relief as this Honorable Court deems just and proper.

Respectfully submitted,

JOHN F. BASH
United States Attorney

py Lo. fe

Antonio Franco, Jr.

Assistant United States Attorney
Asset Forfeiture Section

601 NW Loop 410, suite 600

San Antonio, TX 78216

Tel: 210-384-7040

Fax: 210-384-7045

Email: antonio.franco@usdoj.gov
Texas Bar No. 00784077

Attorneys for the United States of America

 

2 Appendix A, which is being filed along with this complaint, will be sent to those known to the
United States to have an interest in the Respondent Property.
5

 
Case 5:19-cv-00876 Document1 Filed 07/23/19 Page 6 of 6

VERIFICATION

: {
Special Agent Jason Bollen, declares and says that:

1, I am a Special Agent with the United States Secret Service, assigned to the San
Antonio Field Office, and I am the investigator responsible for the accuracy of the information
provided in this litigation.

2. I have read the above Verified Complaint for Forfeiture and know: the contents
thereof; the information contained in the Verified Complaint for Forfeiture has been furnished by
official government sources; and the allegations contained in the Verified Complaint for Forfeiture
are true based on information and belief.

Pursuant to Title 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is

true and correct.

Executed on this the z3 day of J Vv ly , 2019,

Jdgon Bollen, Special Agent
nited States Secret Service

San Antonio Field Office

 
Case 5:19-cv-00876 Document 1-1 Filed 07/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

 

SAN ANTONIO DIVISION

UNITED STATES OF AMERICA, )
)
Petitioner, )
)

V. ) CIVIL NO. SA-19-CV-876-
)
$741,121.60 IN UNITED STATES )
CURRENCY SEIZED FROM WELLS )
FARGO BANK ACCOUNT 2000618203 )
IN THE NAME OF MILISSA LYN )
PRITCHETT, )
)
Respondent. )

ORDER FOR WARRANT OF ARREST OF PROPERTY
WHEREAS a Verified Complaint for Forfeiture in rem was filed on the day of

, 2019, against the following property:

 

$741,121.60 in United States Currency Seized from Wells Fargo Bank Account
2000618203 in the Name of Milissa Lyn Pritchett,

hereinafter the “Respondent Property,” alleging that the Respondent Property is subject to
forfeiture to the United States of America pursuant to Title 18 U.S.C. § 981(a)(1)(C) for violation
of Title 18 U.S.C. § 1343; IT IS THEREFORE

ORDERED that a Warrant for Arrest of Respondent Property issue as prayed for, and that
the United States Secret Service or its designated agent for the Western District of Texas, or any
other law enforcement officer, or any other person or organization authorized by law to enforce
the warrant, be commanded to arrest the Respondent Property and to take actual or constructive
possession for safe custody as provided by Rule G, Supplemental Rules of Federal Rules of Civil
Procedure until further order of the Court, and to use whatever means may be appropriate to protect

and maintain the Respondent Property while in custody, including designating a substitute

 
Case 5:19-cv-00876 Document 1-1 Filed 07/23/19 Page 2 of 2

custodian or representative for the purposes of maintaining the care and custody of the Respondent
Property and to make a return as provided by law.

SIGNED this day of , 2019.

 

 

UNITED STATES DISTRICT JUDGE

 
Case 5:19-cv-00876 Document 1-2 Filed 07/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,
Petitioner,

CIVIL NO. SA-19-CV-876-

V.

CURRENCY SEIZED FROM WELLS
FARGO BANK ACCOUNT 2000618203
IN THE NAME OF MILISSA LYN
PRITCHETT,

)
)
)
)
)
)

$741,121.60 IN UNITED STATES )
)
)
)
)
)

Respondent. )
WARRANT FOR THE ARREST OF PROPERTY

TO THE UNITED STATES SECRET SERVICE, OR ITS DESIGNATED AGENT, OR

OTHER AUTHORIZED LAW ENFORCEMENT OFFICER OR ANY OTHER PERSON

OR ORGANIZATION AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

WHEREAS a Verified Complaint for Forfeiture in rem was filed on the day

of , 2019, against the following property:

 

$741,121.60 in United States Currency Seized from Wells Fargo Bank Account
2000618203 in the Name of Milissa Lyn Pritchett,

hereinafter the "Respondent Property,” alleging that the Respondent Property is subject to
forfeiture to the United States of America pursuant to Title 18 U.S.C. § 981(a)(1)(C) for violation
of Title 18 U.S.C. § 1343; and

WHEREAS an Order has been entered by the United States District Court for the Western
District of Texas that a Warrant for Arrest of Property be issued as prayed for by Petitioner United
States of America.

YOU ARE THEREFORE COMMANDED to arrest and take actual or constructive

possession of Respondent Property as soon as practicable by serving a copy of this warrant on the

 
Case 5:19-cv-00876 Document 1-2 Filed 07/23/19 Page 2 of 2

custodian in whose possession, custody or control the Respondent Property is presently found, and
to use whatever means may be appropriate to protect and maintain the Respondent Property in
your custody until further order of this Court, including designating a substitute custodian or
representative for the purposes of maintaining the care and custody of the Respondent Property
and to make a return as provided by law.

SIGNED this day of , 2019.

JEANNETTE CLACK
United States District Clerk
Western District of Texas

By:
Deputy

 

 
Case 5:19-cv-00876 Document 1-3 Filed 07/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,
Petitioner,

V. CIVIL NO. SA-19-CV-876-

CURRENCY SEIZED FROM WELLS
FARGO BANK ACCOUNT 2000618203
IN THE NAME OF MILISSA LYN
PRITCHETT,

)
)
)
)
)
)
$741,121.60 IN UNITED STATES )
)
)
)
)
)
Respondent. )
NOTICE OF COMPLAINT FOR FORFEITURE

1. On the day of , 2019, a Verified Complaint

 

for Forfeiture in rem was filed in this Court by the United States Attorney for the Western District
of Texas and Assistant United States Attorney Antonio Franco, Jr., against the property described
below, which is also specifically described in the Verified Complaint for Forfeiture, for violation
of Title 18 U.S.C. § 1343, Wire Fraud, and subject to forfeiture to the United States of America
pursuant to Title 18 U.S.C. § 981(a)(1)(C), namely:

$741,121.60 in United States Currency Seized from Wells Fargo Bank Account
2000618203 in the Name of Milissa Lyn Pritchett,

hereinafter the “Respondent Property.”

2. Pursuant to Supplemental Rule G(4)(b), notice to any person who reasonably
appears to be a potential claimant shall be by direct notice. Accompanying this notice is the
Verified Complaint for Forfeiture which has been filed in this cause and which describes the
Respondent Property. Pursuant to Supplemental Rule G(4)(b), any person claiming an interest in

the Respondent Property who has received direct notice of this forfeiture action must file a Claim,
APPENDIX A

 
Case 5:19-cv-00876 Document 1-3 Filed 07/23/19 Page 2 of 2

in compliance with Rule G(5)(a), with the court within thirty-five (35) days after the notice was
sent, if delivered by mail (if mailed, the date sent is provided below), or within 35 days of the
date of delivery, if notice was personally served. An Answer or motion under Rule 12 of the
Federal Rules of Civil Procedure must then be filed within twenty-one (21) days of the Claim
being filed.

The Claim and Answer must be filed with the Clerk of the Court, 655 E. Cesar E. Chavez
Blvd., Room G65, San Antonio, Texas 78206, and copies of each must be served upon Assistant
United States Attorney Antonio Franco, Jr., 601 N.W. Loop 410, Suite 600, San Antonio, Texas
78216, or default and forfeiture will be ordered. See Title 18 U.S.C. § 983(a)(4)(A) and Rule
G(S5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

Failure to follow the requirements set forth above will result in a judgment by default taken
against you for the relief demanded in the complaint.

DATE NOTICE MAILED:

 
JS 44 (Rev. 06/17)

Case 5:19-cv-00876 Document 1-4 Filed 07/23/19 Page 1of1

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of. court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

United States of America

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Antonio Franco, Jr., U.S. Attorney's Office

601 NW Loop 410, Suite 600, San Antonio, TX 78216

210-384-7040

NOTE:

 

DEFENDANTS

$741,121.60 in United States Currency Seized from Wells Fargo Bank
Account 2000618203 in the Name of Milissa Lyn Pritchett

County of Residence of First Listed Defendant

Bexar
(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED:

Attomeys (if Known)

 

IL BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

IL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Box for Plaintiff
(For Diversity Cases Only)

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

(1 U.S. Government O13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 US. Government O 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 a5
Defendant (indicate Citizenship of Parties in Item Hf) of Business In Another State
Citizen or Subject of a O3 O 3. Foreign Nation Oo6 do6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions,
I CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY. OTHER STATUTES ]
O 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Dnig Related Seizure O) 422 Appeal 28 USC 158 1) 375 False Claims Act
C120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability &% 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 0 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY: RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
1 151 Medicare Act 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
O1 152 Recovery of Defaulted Liability O) 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | (C] 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR. SOCIAL SECURITY © 480 Consumer Credit
of Veteran’s Benefits C1 350 Motor Vehicle 1 370 Other Fraud 0 710 Fair Labor Standards 1 861 HIA (1395ff) O 490 Cable/Sat TV
1 160 Stockholders’ Suits (1 355 Motor Vehicle 0 371 Truth in Lending Act 1 862 Black Lung (923) 0 850 Securities/Commodities/
190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
CI 195 Contract Product Liability | 360 Other Personal Property Damage Relations C1 864 SSID Title XVI C1 890 Other Statutory Actions
(1 196 Franchise Injury 0 385 Property Damage CO 740 Railway Labor Act O 865 RSI (405(g)) 0) 891 Agricultural Acts
(J 362 Personal Injury - Product Liability 0 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act C1} 895 Freedom of Information
L REAL PROPERTY: CIVIL RIGHTS PRISONER PETITIONS {0 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement 870 Taxes (US, Plaintiff 1 896 Arbitration
220 Foreclosure C1 441 Voting O 463 Alien Detainee Income Security Act or Defendant) (} 899 Administrative Procedure
1 230 Rent Lease & Ejectment 0 442 Employment 1 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 0 530 General C 950 Constitutionality of
C} 290 All Other Real Property © 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 1 462 Naturalization Application
CF 446 Amer. w/Disabilities -| 1 540 Mandamus & Other |) 465 Other Immigration
Other O 550 Civil Rights Actions
448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Piace an “X" in One Box Onb)

$1 Original 112 Removed from O 3. Remanded from O 4 Reinstated or O 5 Transferred from © 6 Multidistrict [8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes rutless diversity):
Title 18 U.S.C. § 981(a)(1)(C)

Brief description of cause:

forfeiture of proceeds from wire fraud

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cy.P. 741,121.60 JURY DEMAND: Yes No
VII. RELATED CASE(S) Pe
instructi :
IF ANY (See instructions): ap DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
07/23/2019 —_—
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
